PUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 15-4383


UNITED STATES OF AMERICA,

                  Plaintiff − Appellee,

           v.

BRYAN SERAFINI,

                  Defendant − Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Newport News. Robert G. Doumar, Senior
District Judge. (4:14-cr-00062-RGD-DEM-1)


Argued:   May 12, 2016                      Decided:   June 10, 2016


Before WILKINSON, MOTZ, and SHEDD, Circuit Judges.


Affirmed by published opinion.       Judge Wilkinson       wrote   the
opinion, in which Judge Motz and Judge Shedd joined.


ARGUED: Patrick L. Bryant, OFFICE OF THE FEDERAL PUBLIC
DEFENDER, Alexandria, Virginia, for Appellant.     Kevin Patrick
Hudson, OFFICE OF THE UNITED STATES ATTORNEY, Norfolk, Virginia,
for Appellee. ON BRIEF: Geremy C. Kamens, Acting Federal Public
Defender,   Keith  Loren   Kimball,  Assistant  Federal   Public
Defender, OFFICE OF THE FEDERAL PUBLIC DEFENDER, Alexandria,
Virginia, for Appellant.       Dana J. Boente, United States
Attorney, Alexandria, Virginia, Eric M. Hurt, Assistant United
States Attorney, OFFICE OF THE UNITED STATES ATTORNEY, Newport
News, Virginia, for Appellee.
WILKINSON, Circuit Judge:

     Appellant Brian Serafini pleaded guilty to one count of

communicating    a   false     distress        message    to   the    United      States

Coast Guard, in violation of 14 U.S.C. § 88(c). He was sentenced

to fourteen months imprisonment and required to pay restitution

for the costs incurred by the Coast Guard in responding to the

specious communication. His sole argument on appeal is that the

district    court    lacked        the   statutory       authority     to    issue       a

restitution     order.   For       the   reasons     that      follow,      we    reject

Serafini’s claim and affirm the judgment of the district court.

                                          I.

                                          A.

     The facts giving rise to this case are not in dispute. On

May 11, 2014, Newport News Police Department and Virginia Marine

Resources   Commission    officers        responded       to   a   report        that   an

unauthorized boat had drifted into a restricted marine area at

the Newport News Shipbuilding Company (“the shipyard”). J.A. 39.

When they arrived at the shipyard, the officers discovered Brian

Serafini    intoxicated       in     a   twenty-four       foot      Shamrock      motor

vessel. Id.

     The officers questioned Serafini about how the vessel came

to be in the restricted area of the shipyard. He explained that

he had provided assistance to a man who was casting off the

Shamrock from a pier located along the Pagan River. Serafini

                                          2
told the officers that once the boat left the pier he could not

safely return to shore and thus remained onboard. As they exited

the mouth of the river, the two men purportedly started fighting

and   eventually      Serafini      threw    the    other   man    overboard.       Upon

hearing Serafini’s “very detailed” version of events, the Coast

Guard and other local agencies immediately set out to find the

person Serafini allegedly tossed into the water. Id. at 39-40.

      During    the    search,      law     enforcement     determined       that   the

Shamrock motor vessel had in fact been stolen. They also spoke

with a witness who saw Serafini alone on the pier prior to the

reported theft. Id. at 40. Police thereafter arrested Serafini

for public intoxication and took him to the Newport News jail

for booking. While he was in custody, Serafini disclosed that he

had taken some medication that may have caused him to imagine

that another man was on the boat. The search was eventually

called   off   --     the   Coast    Guard       could   not    find   any    evidence

indicating that someone had been thrown off the Shamrock. In

total, the rescue efforts cost the Coast Guard $117,913. Id. at

41.

                                            B.

      A grand jury in the Eastern District of Virginia returned a

one-count      indictment      against           Serafini      charging      him    with

knowingly and willfully communicating a false distress message,

in violation of 14 U.S.C. § 88(c). J.A. 6. With the advice of

                                            3
counsel, Serafini pleaded guilty on December 30, 2014. Id. at

38. Although Serafini and the government did not enter a formal

plea agreement, the parties agreed on a stipulated “Statement of

Facts,” wherein Serafini admitted that his “statements were a

false distress call which caused the United States Coast Guard

to attempt to save lives when no help was actually needed.” Id.

at 40. Following a sentencing hearing on June 15, 2015, the

district       court     sentenced         Serafini       to        fourteen      months

imprisonment,      to   be   followed       by    three       years    of    supervised

release. Id. at 120-23. The court also ordered Serafini to pay

the    Coast    Guard   $117,913     in     restitution         for    the     costs   it

incurred responding to the false distress call. Id. at 124. The

district       court    reasoned     that        the    award       was      statutorily

authorized.      Serafini    now   appeals       the    district      court’s     ruling

with respect to the order of restitution.

                                          II.

       In this appeal, Serafini contends that the cost provision

of Section 88(c) permits the Coast Guard to seek only civil

redress against those who communicate false distress messages.

We disagree. In our view, Section 88(c)(3) was designed to hold

individuals “liable” in either criminal or civil proceedings for

“all    costs     the   Coast      Guard       incurs    as     a     result    of     the

individual’s action.” We shall first set forth Section 88(c)’s



                                           4
remedial    scheme    and        then   proceed        to   address      Serafini’s

particular arguments.

                                          A.

      At its core, 14 U.S.C. § 88(c) serves two purposes. First,

Congress sought to protect the Coast Guard’s limited budget by

imposing    punishment      on    those        who   intentionally      send   false

distress calls. Section 88(c) reflects the view that essential

resources should not be squandered at the whim of pranksters or,

even worse, by those who would deliberately divert the Coast

Guard’s attention from their own nefarious activities. Second,

and equally important, Section 88(c) reflects Congress’s desire

to avoid needlessly risking the lives of Coast Guard personnel,

whose search and rescue operations can be highly dangerous and

are too often accompanied by tragic consequences.

      To that end, Section 88(c) provides:

      An individual who knowingly and willfully communicates a
      false distress message to the Coast Guard or causes the
      Coast Guard to attempt to save lives and property when no
      help is needed is -

            (1) guilty of a class D felony;
            (2) subject to a civil penalty of not more than
            $10,000; and
            (3) liable for all costs the Coast Guard incurs as a
            result of the individual’s action.

14 U.S.C. § 88(c). Here, the parties dispute whether subsection

(3)   permits   an   order   of     restitution        as   part   of   a   criminal

sentence.


                                          5
                                              B.

      “A    restitution         order   that       exceeds    the    authority          of    the

statutory        source    is     no    less       illegal    than        a        sentence    of

imprisonment that exceeds the statutory maximum.” United States

v.   Davis,       714 F.3d 809,    812    (4th    Cir.       2013).      We     thus     must

examine closely the alleged authorizing provision. “We begin, as

always,     with    the   text     of   the    statute.”      Permanent             Mission    of

India to the U.N. v. City of N.Y., 551 U.S. 193, 197 (2007). The

statute before us does not define the phrase “liable for all

costs      the    Coast    Guard       incurs.”       Accordingly,            we     apply    the

“fundamental canon of statutory construction” that “words will

be interpreted as taking their ordinary, contemporary, common

meaning.” Perrin v. United States, 444 U.S. 37, 42 (1979). “To

determine a statute’s plain meaning, we not only look to the

language itself, but also the specific context in which that

language is used, and the broader context of the statute as a

whole.” Country Vintner of N.C., LLC v. E. & J. Gallo Winery,

Inc., 718 F.3d 249, 258 (4th Cir. 2013).

      Serafini asserts that, when read “in context, the phrasing

‘liable for costs’ connote[s] civil liability, rather than a

criminal         sanction.”      Appellant’s         Br.     at     21.       According        to

Serafini, “[t]he text and structure of the statute . . . make

this [reading] clear.” Id. at 13.



                                               6
      We fail to see why the phrase “liable for all costs the

Coast Guard incurs” would authorize only civil remedies. First

of all, Congress did not limit “liability” to a particular form

of proceeding. Moreover, the argument for a narrow reading of

Section 88(c)(3) is undermined by the language in the preceding

subsection (c)(2). Section 88(c)(3) speaks broadly of liability

“for all costs the Coast Guard incurs,” while (c)(2) subjects

violators solely to a “civil penalty.” As the Supreme Court has

reiterated: “Where Congress includes particular language in one

section of a statute but omits it in another section of the same

Act, it is generally presumed that Congress acts intentionally

and   purposely      in    the    disparate      inclusion       or   exclusion.”

See Russello v. United States, 464 U.S. 16, 23 (1983). Simply

put, if Congress wanted to limit subsection 88(c)(3) to civil

proceedings, it presumably would have done so explicitly, as it

did in subsection (c)(2).

      Serafini responds by urging us to draw a negative inference

from the fact that Congress “could have specified, as it did

with the ‘civil penalty’ in § 88(c)(2), that it intended the

defendant     to     be    ‘criminally       liable’    under     §    88(c)(3).”

Appellant’s    Br.    at   23.   But   that    argument   ignores      a   critical

feature     of       the     statute          itself.     Most        importantly,

14 U.S.C. § 88(c) is a criminal provision; it makes “knowingly

and willfully” communicating false distress messages a class D

                                         7
felony. Thus, unlike the civil carve out specified in subsection

(c)(2), Congress had no need to state in what is generally a

criminal     statute       that    subsection      (c)(3)     authorizes    criminal

liability.

       Serafini also makes much of the fact that Section 88(c)(3)

does not use the word “restitution.” He maintains that “Congress

easily could have used language that clearly called for criminal

restitution     orders,           including,      most    obviously,       the    word

‘restitution.’       Or,    it     could   have    referred     expressly    to    the

[relevant] restitution statute.” Id. at 23. Absent an explicit

legislative authorization, the argument goes, the federal courts

are without authority to award restitution in criminal cases.

       We also find this argument unpersuasive. Congress had no

need to use the particular word “restitution” when the statutory

text    made   its     restitutionary          intent    so   clear.   In    Section

88(c)(3), Congress subjected individuals to liability “for all

costs the Coast Guard incurs as a result of the individual’s

action.” 14 U.S.C. § 88(c)(3) (emphasis added). The import of

this language is not difficult to discern. “[T]he use of the

word ‘all’ [as a modifier] suggests an expansive meaning because

‘all’ is a term of great breadth.” Nat’l Coal. For Students with

Disabilities Educ. & Legal Def. Fund v. Allen, 152 F.3d 283, 290

(4th Cir. 1998). Congress’s decision to use the words “liable

for all costs” and omit “restitution” was thus anything but a

                                           8
bar to a restitutionary order in a criminal case. Rather, by

employing       the     broad       language    of    Section       88(c)(3),      Congress

intended to include “all” the different items and varieties of

expense     the       Coast     Guard      might     incur    “as    a   result    of     the

individual’s action,” not to limit the forum in which it might

recover    them.        We    note    that     our    reading       of   the    statute    is

consistent with decisional law from our sister circuits. See

United States v. Kumar, 750 F.3d 563, 566-68 (6th Cir. 2014)

(affirming the district court’s restitution order of $277,257.70

to the Coast Guard); United States v. James, 986 F.2d 441, 444

(11th Cir. 1993) (reversing the lower court’s decision because

it failed to award the Coast Guard “the costs of the operation

from beginning to completion”).

        Serafini further attempts to bolster his interpretation of

Section 88(c) by relying on other provisions in the criminal

code.    “The     fact       that    [Congress]      has     [explicitly       referred   to

restitution]       in    other       statutes,”      Serafini       contends,    “strongly

suggests    that        it    did    not    intend     to    do     so   in    § 88(c)(3).”

Appellant’s Reply Br. at 5-6 (citing 42 U.S.C. § 1383a(b); 38

U.S.C. § 6108(b); 21 U.S.C. § 853(q)).

        This kind of exercise, however, leads us far afield. Our

task in interpreting the meaning of Section 88(c) “begins where

all such inquiries must begin: with the language of the statute

itself.” United States v. Ron Pair Enterprises, Inc., 489 U.S.
9
235, 241 (1989). “In this case it is also where the inquiry

should end, for where, as here, the statute’s language is plain,

‘the sole function of the courts is to enforce it according to

its terms.’” Id. (quoting Caminetti v. United States, 242 U.S.
470, 485 (1917)). We recognize, of course, that there is no

strict rule against the use of other sections of the code as an

aid   to    statutory      construction.         See     Train    v.     Colorado    Pub.

Interest     Research       Grp.,        Inc.,     426 U.S. 1,     10    (1976).

Nevertheless we conclude that Section 88(c)’s language, which is

by far the most relevant for our purposes, is sufficiently clear

to obviate the need for transpositional interpretation.

      Finally, Serafini invokes the rule of lenity. Appellant’s

Reply Br. at 9. He claims that because the statute does not

“‘plainly    and    unmistakably’          mandate[]      criminal       restitution,”

id., the rule of lenity requires that we vacate the district

court’s decision to impose such liability.

      To   apply    the    rule     of    lenity       here     would    mark   a    sharp

departure from the rulings of the Supreme Court and our own. It

is not the case that a provision is “‘ambiguous’ for purposes of

lenity     merely     because       it      [is] possible to             articulate     a

construction        more      narrow        than         that      urged        by    the

Government.” Moskal v. United States, 498 U.S. 103, 108 (1990).

Rather, in order to invoke the rule there must be a “grievous

ambiguity or uncertainty in the language and structure of the

                                           10
Act, such that even after a court has seize[d] everything from

which aid can be derived, it is still left with an ambiguous

statute.”        Chapman      v.         United      States, 500 U.S. 453,        463

(1991); see        also United       States       v.    Kahoe, 134 F.3d 1230,       1234

(4th Cir. 1998). Given that the language and structure of Section

88(c) support the government’s position, see ante at 6-9, it is

no surprise that the statute’s use of the phrase “liable for all

costs the Coast Guard incurs” does not rise to the level of

grievousness        that    would        warrant       application      of   the    rule       of

lenity in this case.

       In   sum,    the     text    and     all      reasonable    inferences        from       it

provide a clear rebuttal to Serafini’s proposed construction of

Section 88(c)(3). Our interpretation, to repeat, is in no way

meant to suggest that the Coast Guard cannot recover the costs

associated with a false distress call in a civil action. The

sole    question         before     us,    however,       is     whether     an    order       of

restitution        may    issue     under       Section    88(c)(3)        as     part    of    a

criminal sentence. We hold that it may. As described above, a

primary purpose of the statute was to preserve for legitimate

purposes the Coast Guard’s finite budget. It would defeat that

purpose     to     mandate        that    the     Coast    Guard     expend       even        more

resources in separate civil actions to recoup false distress

call costs. See Federal Trade Commission v. Fred Meyer, Inc., 390
U.S. 341,     349      (1968)     (“we       cannot,     in    the    absence         of     an

                                                11
unmistakable directive, construe the Act in a manner which runs

counter   to    the   broad   goals    which   Congress   intended    it   to

effectuate”).

                                      III.

     For the foregoing reasons, we affirm the judgment of the

district court.

                                                                     AFFIRMED




                                       12